Citation Nr: 1100735	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
originally on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which declined reopening the claim finding 
no new and material evidence.  In a June 2000 decision, the Board 
reopened the claim and remanded for further development.  
Ultimately, the Board denied the claim in an April 2006 decision.  
The Veteran had a hearing before the Board in June 2003 and the 
transcript is of record.

The Veteran then appealed the claim to the U.S. Court of Appeals 
for Veterans Claims (CAVC or "the Court").  The Court, in an 
August 2007 order, granted a joint motion for remand (JMR) 
vacating the Board's denial and remanding for further 
development.  The Board again ultimately denied this claim in an 
October 2008 decision.

The Veteran again appealed the claim to the CAVC, which again, in 
a June 2009 Order, granted a May 2009 JMR vacating the Board's 
prior denial and remanding for further development.

Since that time, this claim was before the Board in March 2008 
and again in January 2010 at which times the case was remanded 
for further development and compliance with the JMR, specifically 
in regard to stressor verification development.  The development 
having been completed, the case is once again before the Board 
here.

The Veteran's representative recently submitted approximately 50 
pages of new evidence in October 2010.  The last supplemental 
statement of the case (SSOC) issued by the RO is dated in August 
2010 and, therefore, the agency of original jurisdiction never 
reviewed this additional evidence submitted.  The Board concludes 
a new SSOC is not needed here because the Veteran waived local 
jurisdictional review of the additional evidence submitted in a 
November 2010 statement. 

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim. The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, as will be 
explained below, the medical evidence indicates the Veteran has 
inconsistently been diagnosed with various psychiatric disorders 
throughout the pendency of this appeal.

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability that is 
etiologically related to his military service.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

Despite the lengthy procedural history of this claim, the Board 
finds an additional remand is warranted.

The Veteran claims he has PTSD as a result of witnessing a tank 
explosion in Germany where a training exercise went wrong and an 
explosion injured and killed soldiers.  The Veteran does not 
claim he was part of the explosion, but rather was ordered to 
clean the interior of the tank after the explosion.  The Veteran 
does not claim any combat-related stressor responsible for PTSD.

The development in this case has mainly been centered on efforts 
to confirm this stressor.  Indeed, despite all efforts made, the 
RO was unable to confirm the tank explosion in Germany.

Recently, the Veteran's representative contacted one of the 
victims of the tank explosion seeking a statement from the 
soldier confirming that the incident occurred.  Instead of a 
statement, it appears the soldier provided military records and 
old letters establishing that he received third degree burns on 
his left (dominant) hand in a tank explosion on April 11, 1974 
during gunnery training at Wielflicken, Germany.  These records 
certainly confirm that at least one tank exploded during a 
training exercise in Wielflicken, Germany on April 11, 1974.  

The Veteran's own military records confirm the Veteran served as 
a Combat Engineer from September 1973 to August 1975 and was 
stationed in Wielflicken, Germany at that time.  Although there 
is no objective confirmation that the Veteran witnessed the 
explosion or otherwise was tasked to clean up after the 
explosion, the Board concedes this stressor as confirmed.

The claim was also last remanded in January 2010, however, to 
afford the Veteran a VA examination if and only if his stressor 
was verified to ascertain whether the Veteran's current 
psychiatric diagnosis or diagnoses are related to these in-
service events.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As indicated above, the Board is conceding that the Veteran's 
reported tank explosion incident occurred.  Additionally, the 
Veteran's service treatment records indicate in November 1974, 
approximately seven months after the tank explosion, the Veteran 
was treated for "passing out" after a "flu shot."  At that 
time, the medical provider noted that the Veteran looked nervous,  
and exhibited inappropriate eye blinking.  The Veteran was 
diagnosed at that time with hyperventilation syndrome.  On 
separation examination in 1975, however, no psychiatric diagnoses 
were noted.  

After service, medical records from the 1990s to 2010 show 
inconsistent psychiatric diagnoses.  In 1997 and 1998 the Veteran 
was assessed as having "probable PTSD."  More recent treatment 
records from 2003 to 2010, however, show varying diagnoses of 
depression, adjustment disorder, anxiety disorder, personality 
disorder, and "PTSD symptoms."  These records also show 
significant post-service stressors, to include the Veteran's 
house being destroyed in a flood in July 1998 and his father 
passing away in February 2006.

Accordingly, although the Board is conceding the Veteran's 
identified in-service stressor, the evidence is currently 
ambiguous as to whether the Veteran actually has a diagnosis of 
PTSD (or any other psychiatric diagnosis) related to this 
incident or any other incident of his military service.  A VA 
examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA outpatient 
treatment records for the Veteran from the VA 
Medical Center in Lexington from May 2010 to 
the present.  All efforts to obtain VA 
records should be fully documented.

2.  After obtaining all available records, 
schedule the Veteran for a VA psychiatric 
examination to ascertain whether the Veteran 
has PTSD, or any other psychiatric disability, 
related to the confirmed tank incident, his 
in-service treatment for hyperventilation 
syndrome, or any other incident of his 
military service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

Specifically with regard to PTSD, the AMC 
should inform the examiner what in-service 
stressors have been objectively confirmed (in 
this case, the tank explosion) and the 
examiner should be informed that only 
confirmed stressors may be considered with 
respect to the diagnosis of PTSD specifically.  
After review of the pertinent material, the 
examiner must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD (i.e., was any 
confirmed in-service stressful incident 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms and 
his confirmed in-service stressful incident 
versus post-service incidents of losing his 
house to a flood or the death of his father.

The examiner is also asked to opine as to 
whether the Veteran meets the diagnostic 
criteria for any other mental disability and, 
if so, the likelihood that any such diagnosis 
was incurred in or aggravated by any incident 
of his military service. 

The Veteran's claims folder, to include a copy 
of this REMAND, should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examination report should reflect that 
such a review was conducted.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
resolving all conflicting evidence.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and 
regulations. If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

